GRAVES, Judge.
Appellant was convicted for permitting a device commonly known as a slot machine to be used for gaming purposes on premises under his control, etc., in Harrison County, Texas. He was given a term of 90 days in jail therefor, and from this conviction he appeals.
This trial was had on April 7, 1947. It is evident from the caption of the record that the County Court term at which appellant was tried adjourned on the 26th day of April, 1947. He was convicted on the 7th day of April, 1947, and gave notice of appeal to this court on the 29th day of April, 1947, which was two days after the court had adjourned for the term. Therefore, this notice came too late to confer jurisdicdiction upon this court. See Art. 827, C. C. P.; also Cook v. State, 165 S. W. (2d) 453; Stevenson v. State, 117 S. W. (2d) 100.
Accordingly the appeal' will be dismissed for lack of jurisdiction in this court.